 Case: 4:21-cv-00418-MTS Doc. #: 13 Filed: 06/18/21 Page: 1 of 2 PageID #: 137




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI


EVERETT GLOVER, Individually and On
Behalf of All Others Similarly Situated,

                       Plaintiff,
                                                       Case No.: 4:21-cv-00418
               v.
                                                       CLASS ACTION
AMDOCS LIMITED, JOSHUA SHEFFER, and
TAMAR RAPAPORT-DAGIM,

                       Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL

TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       WHEREAS, no defendant in the above-captioned action Glover v. Amdocs Limited, et. al,

4:21-cv-00418, brought before the United States District Court for the Eastern District of Missouri,

has served an answer or motion for summary judgment and no class has been certified;

       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Everett Glover, through his undersigned counsel, hereby voluntarily

dismisses the above entitled action without prejudice all claims against defendants and with each

party to bear its own costs.

DATED:         St. Louis, Missouri
               June 18, 2021

                                                   CUNEO GILBERT & LADUCA, LLP

                                                   /s/ Michael J. Flannery
                                                   Michael J. Flannery, 52714 (MO)
                                                   500 North Broadway, Suite 1450
                                                   St. Louis, MO 63102
                                                   Telephone: (314) 226-1015
                                                   Facsimile: (202) 789-1813
Case: 4:21-cv-00418-MTS Doc. #: 13 Filed: 06/18/21 Page: 2 of 2 PageID #: 138




                                       mflannery@cuneolaw.com

                                       ROBBINS GELLER RUDMAN & DOWD
                                       LLP
                                       Samuel H. Rudman
                                       Mary K. Blasy
                                       58 South Service Road, Suite 200
                                       Melville, NY 11747
                                       Telephone: (631) 367-7100
                                       Facsimile: (631) 367-1173
                                       srudman@rgrdlaw.com
                                       mblasy@rgrdlaw.com

                                       JOHNSON FISTEL LLP
                                       Michael I Fistel, Jr.
                                       40 Powder Springs Street
                                       Marietta, GA 30064
                                       Telephone: 470/632-6000
                                       770/200-3104 (fax)
                                       michaelf@johnsonfistel.com

                                       Attorneys for Plaintiff




                                    -2-
